
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1449
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2010
			Mrs. Myrick (for
			 herself and Mrs. Capps) submitted the
			 following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the observance of Thyroid Cancer
		  Awareness Month and recognizing and applauding the work of national and
		  community thyroid cancer organizations.
	
	
		Whereas thyroid cancer is the most common endocrine
			 cancer;
		Whereas there are several types of thyroid cancer,
			 including papillary, follicular, medullary, anaplastic, and variants;
		Whereas thyroid cancer occurs in every age group, from
			 children through seniors;
		Whereas nearly 2 out of 3 thyroid cancer patients are
			 between the ages of 20 and 55;
		Whereas thyroid cancer occurs approximately three times
			 more often in women than in men;
		Whereas the American Cancer Society estimates that there
			 are approximately 37,000 new cases of thyroid cancer in the United States each
			 year, 27,000 in women and 10,000 in men;
		Whereas an estimated 1,630 Americans, 940 women and 690
			 men, died of thyroid cancer in 2009;
		Whereas family history, gender, age, and prior exposure of
			 the thyroid gland to radiation are all factors associated with thyroid cancer
			 risk;
		Whereas thyroid cancer symptoms can include a lump or
			 nodule in the front of the neck, hoarseness or difficulty speaking, swollen
			 lymph nodes, difficulty swallowing or breathing, and pain in the throat or
			 neck;
		Whereas an individual with any such symptoms should
			 consult a physician;
		Whereas most thyroid cancer cases are now diagnosed much
			 earlier than in the past and can be treated successfully;
		Whereas national organizations that work to raise
			 awareness and provide detailed information on thyroid cancer include the
			 American Cancer Society, the Thyroid Cancer Survivors Association, the American
			 Association of Clinical Endocrinologists, the American Thyroid Association, and
			 the National Cancer Institute;
		Whereas greater awareness and early detection of thyroid
			 cancer can improve and save the lives of thousands of people in the United
			 States each year; and
		Whereas observing Thyroid Cancer Awareness Month during
			 the month of September provides a special opportunity to enhance thyroid cancer
			 awareness and to highlight the importance of consulting a physician when
			 symptoms of thyroid cancer occur: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the observance of Thyroid Cancer
			 Awareness Month in order to enhance thyroid cancer awareness and encourage
			 early detection; and
			(2)recognizes and applauds national and
			 community thyroid cancer organizations for their work in promoting awareness,
			 providing information and education, and providing support to those who have
			 thyroid cancer or are thyroid cancer survivors.
			
